2019 WI 66

                  SUPREME COURT              OF   WISCONSIN
CASE NO.:               2017AP1468
COMPLETE TITLE:         In the matter of the mental commitment of
                        S.L.L.:

                        Waukesha County,
                                  Petitioner-Respondent,
                             v.
                        S.L.L.,
                                  Respondent-Appellant-Petitioner.

                           REVIEW OF DECISION OF THE COURT OF APPEALS
                           Reported at 382 Wis. 2d 832,917 N.W.2d 234
                                      (2018 – unpublished)

OPINION FILED:          June 12, 2019
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:          February 11, 2019

SOURCE OF APPEAL:
   COURT:               Circuit
   COUNTY:              Waukesha
   JUDGE:               William Domina

JUSTICES:
   CONCURRED:
  DISSENTED:            A.W. BRADLEY, J. dissents, joined by ABRAHAMSON,
                        J. and DALLET, J. (opinion filed).
  NOT PARTICIPATING:

ATTORNEYS:


       For the respondent-appellant-petitioner, there were briefs
filed by Colleen D. Ball, assistant state public defender. There
was an oral argument by Colleen D. Ball.


       For the petitioner-respondent, there was a brief filed by
Robert       J.     Mueller,   corporation   counsel.   There   was    an   oral
argument by Robert J. Mueller.
                                                                           2019 WI 66


                                                                   NOTICE
                                                     This opinion is subject to further
                                                     editing and modification.   The final
                                                     version will appear in the bound
                                                     volume of the official reports.
No.   2017AP1468
(L.C. No.   2016ME478)

STATE OF WISCONSIN                              :             IN SUPREME COURT

In the matter of the mental commitment of
S.L.L.:



Waukesha County,
                                                                        FILED
            Petitioner-Respondent,                                 JUN 12, 2019

      v.                                                              Sheila T. Reiff
                                                                   Clerk of Supreme Court

S.L.L.,

            Respondent-Appellant-Petitioner.




      REVIEW of a decision of the Court of Appeals.                   Affirmed.



      ¶1    DANIEL       KELLY,   J.     Ms.    L.      challenges         an     order
extending her commitment to the care and custody of Waukesha
County pursuant to Chapter 51 of our Wisconsin statutes.                             She
raises three issues for our review.             First, she says the circuit
court   lacked jurisdiction       over    her   when it         entered      an order
extending her commitment.          Second, she says the circuit court
had no statutory authority to enter a default judgment against
her for failing to appear at a scheduled hearing.                         And third,
she asserts there was insufficient evidence of record to support
                                                                                      No.    2017AP1468


the circuit court's order extending her commitment.                                         All three
issues are moot, but we choose to address the first two.                                              For
the reasons below, we affirm the court of appeals.
                                          I.   BACKGROUND
       ¶2            On   August    10,    2016,         the    Waukesha     County          Sheriff's
Department detained Ms. L. on an emergency basis pursuant to
Wis. Stat. § 51.15(1) (2017-18).1                          That statute allows emergency
detention             when   an    individual:             (1)      is   mentally           ill,    drug
dependent, or developmentally disabled; (2) demonstrates one or

more       of    the      behaviors       listed     in    the      statute;         and    (3)     gives
reason          to    believe      the    individual           is   unable      or    unwilling        to
cooperate with voluntary treatment.2




       1
       All subsequent references to the Wisconsin Statutes are to
the 2017-18 version unless otherwise indicated.
       2   Wisconsin Stat. § 51.15(1) provides, in relevant part:

       (ag) The purpose of this section is to provide, on an
       emergency basis, treatment by the least restrictive
       means appropriate to the individual's needs, to
       individuals who meet all of the following criteria:

       1. Are     mentally    ill,                         drug          dependent,            or
       developmentally disabled.

       2. Evidence one of                      the       standards        set        forth    in
       par. (ar) 1. to 4.

       3. Are reasonably believed to be unable or unwilling
       to cooperate with voluntary treatment.

                                                                                           (continued)
                                                     2
                                                                              No.    2017AP1468


       ¶3    An    emergency         detention         under     Wis.   Stat.   § 51.15     is
initiated     by     completing            the        form    entitled    "Statement        of
Emergency         Detention          by     Law         Enforcement       Officer"        (the
"Statement").        The completed Statement must detail the subject's
condition and the reasons that make detention necessary.                                    In
this case, the Statement says Ms. L. suffered from anxiety and
depression        (for    which       she    was        taking    no    medication),       was
homeless and without money or food, exhibited very poor hygiene,
and experienced at least six encounters with law enforcement

over   the   preceding          48    hours       for      "disorderly    issues,"       which
included having taken "a swing at a courthouse employee."                                  The
Deputy who completed the Statement concluded that Ms. L. was
"mentally    ill,        drug   dependent,            or     developmentally        disabled,"
"evidence[d]         behavior             which        constitutes        a     substantial


        (ar) A law enforcement officer . . . may take an
       individual into custody if the officer or person has
       cause to believe that the individual is mentally ill,
       is drug dependent, or is developmentally disabled,
       that taking the person into custody is the least
       restrictive alternative appropriate to the person's
       needs, and that the individual evidences any of the
       following:

       . . . .

       4. Behavior manifested by a recent act or omission
       that, due to mental illness, he or she is unable to
       satisfy basic needs for nourishment, medical care,
       shelter, or safety without prompt and adequate
       treatment so that a substantial probability exists
       that death, serious physical injury, serious physical
       debilitation,   or   serious  physical   disease  will
       imminently ensue unless the individual receives prompt
       and adequate treatment for this mental illness.


                                                  3
                                                                                  No.    2017AP1468


probability of physical harm to self or to others," and that
taking     Ms.     L.        into     custody       was        "the     least       restrictive
alternative appropriate" to her needs.                           The Deputy also noted
that Ms. L. was dangerous, appeared to talk to others when no
one else was present, and "had no rational explanation for her
basic needs[.]"          Ms. L. was taken into custody, transported to
Waukesha     Memorial         Hospital        for    medical          clearance,        and     then
brought to the Waukesha County Mental Health Center ("MHC").
      ¶4     The Sheriff's Department filed the Statement with the

Waukesha County Circuit Court on August 11, 2016.                                 This "has the
same effect as a petition for commitment under s. 51.20," and
requires     a     probable-cause             hearing         pursuant       to    Wis.        Stat.
§ 51.20(7) within 72 hours.               Wis. Stat. § 51.15(5).                    The hearing
occurred the next day, and the circuit court commissioner found
probable     cause      to    believe     Ms.       L.   was     "dangerous        to    self     or
others."     The circuit court scheduled a final hearing for August
30, 2016.

      ¶5     Ms. L. appeared and testified at the final hearing as
scheduled.        The circuit court found her mentally ill and ordered
her committed to the care and custody of Waukesha County for six
months     with     inpatient         placement          at    the     MHC    (the       "Initial
Commitment").3           The        circuit     court         also    found       she    was     not
competent to refuse psychotropic medication or treatment, and so
authorized the involuntary administration of medication during
the   period      of    commitment.             Ms.      L.     responded         well    to     the

      3   The Honorable William J. Domina presided.


                                                4
                                                                                No.    2017AP1468


treatment,             so     the    County      executed     a    Conditional         Transfer
allowing         her        to   leave     the    MHC   and       reside    elsewhere       (the
"Transfer").            Ms. L. signed the Transfer, thereby evidencing her
agreement that she would abide by the Transfer's requirements,
which included taking all prescribed medications, complying with
all ongoing treatment and activities recommended by the Waukesha
County Health and Human Services Department, and notifying the
County if she changed her address from the one listed in the
Transfer.         The Transfer also stated that if she failed to comply

with       its    conditions         she   would      "be   returned       to   an    inpatient
facility for further disposition and treatment."                                  Ms. L. left
the MHC on September 8, 2016.                         She attended an appointment to
receive medication on November 2, 2016, but thereafter absconded
from treatment.4                 She also failed to keep the County updated on
her current address.
       ¶6        Prior to expiration of Ms. L.'s Initial Commitment,
the County applied to the circuit court for a 12-month extension

of her commitment (the "Extension Petition").                              It alleged that
Ms.    L.        had        fallen   out    of    compliance       with     the       Transfer's
conditions by missing scheduled treatments and failing to keep a


       4
       The dissent says our use of the word "abscond" is
misleading because Black's Law Dictionary defines that term to
mean "[t]o depart secretly or suddenly, esp. to avoid arrest,
prosecution, or service of process."    Dissent, ¶50 n.3.    She
departed from her treatment program "secretly" by failing to
periodically return for therapy, and by moving from her declared
address without letting the County know.       That is to say,
according to Black's Law Dictionary, she absconded from
treatment.


                                                  5
                                                                      No.   2017AP1468


current address on file.5            The circuit court scheduled a hearing
on the Extension Petition for February 28, 2017 (the "Extension
Hearing").         It also ordered a pre-hearing examination of Ms.
L.'s mental condition.6           Notice of the Extension Hearing was sent
to Ms. L.'s last known address and to her appointed counsel.
The notice included the time and place of the hearing, identity
of     the      witnesses   who     would       appear,    the   topics     of       their
anticipated testimony, and the Extension Petition.                     The copy of
the notice sent to Ms. L. was returned as undeliverable.

       ¶7       The Extension Hearing commenced as scheduled, with Ms.
L. in absentia but represented by appointed counsel.7                     Because of
Ms. L.'s absence, the County asked the circuit court to issue a
writ       of   capias   and   to    reschedule      the    hearing   for        a   week
following her return to the MHC.                    It also asked the circuit
court to toll the expiration of the Initial Commitment pending


       5
       The County notes that her last listed address (as of
October 3, 2016) was the Cathedral Center in Milwaukee.       But
upon contacting the Cathedral Center, the County discovered that
the center banned her from staying there "due to her behavior."
       6
       Ms. L. failed to either schedule or appear for these
examinations.  However, both physicians, without examining her,
opined that she was mentally ill, that she was dangerous, and
that she was a proper subject for treatment.    They both relied
on the recommitment report prepared by Ms. L.'s caseworker a few
weeks before the Extension Hearing. The physician reports were
similar in most respects except that one physician recommended
out-patient treatment and the other recommended locked inpatient
treatment.
       7
       Her counsel said he had not communicated with Ms. L. prior
to the hearing and did not know her whereabouts. The County did
not know where she was either.


                                            6
                                                                          No.    2017AP1468


the   rescheduled      hearing      date.          The     circuit     court,    however,
turned its attention to whether it had jurisdiction over Ms. L.
Her attorney affirmed she was "subject to the jurisdiction of
the Court through the pendency of the order."                         The circuit court
then concluded that Ms. L. had "submitted to the jurisdiction of
the Court," and that "[s]he has not appeared here today" so
"[s]he's in default of her right to object."                            Relying on the
physician      reports    and    the    County's           extension     petition,     the
circuit    court   found     that      Ms.    L.     was    still     mentally    ill,   a

resident of Waukesha County, and a proper subject for inpatient
treatment and commitment.            So it entered an order extending her
commitment for twelve months, and a separate order authorizing
the County to involuntarily medicate her during the pendency of
the commitment (we will refer to the two orders collectively as
the "Extension Order").          The circuit court also issued a writ of
capias.
      ¶8    Ms. L. appealed.            During the pendency of the appeal,

the County moved the circuit court to dismiss the matter because
the Extension Order would accomplish nothing unless Ms. L. could
be located and returned to treatment.                    The circuit court granted
the   motion     and   cancelled       both        the   writ    of    capias    and   the
Extension Order.         The County then moved to dismiss the appeal as
moot.      The    court    of   appeals          initially      denied    the    County's
request, but subsequently issued a one-judge opinion granting
the motion.
      ¶9    Ms.    L.'s    petition          for     review     (which     we    granted)
presents the following three substantive issues.                         First, whether
                                             7
                                                                                    No.    2017AP1468


the circuit court had personal jurisdiction over her for the
purpose of issuing the Extension Order.8                                Second, whether she is
subject       to    a    default         ruling       for    failing        to   appear      at    the
Extension Hearing.                  And third, whether a Chapter 51 extension
order based on reports of physicians who never examined her nor
testified      at the Extension                  Hearing         is defective        for    lack    of
sufficient evidence or because it violates the respondent's due
process rights.               Ms. L. recognizes that her case's procedural
posture potentially implicates our mootness doctrine, but argues

her issues are either not moot or are of the type we address
even when they are.
                                 II.      STANDARD OF REVIEW
       ¶10     We review the circuit court's jurisdiction over Ms. L.
de    novo.         Segregated           Account       of        Ambac    Assurance        Corp.    v.

Countrywide Home Loans, Inc., 2017 WI 71, ¶7, 376 Wis. 2d 528,
898 N.W.2d 70          ("Whether       Wisconsin             courts       have      personal
jurisdiction . . . is                a    question          of    law     we    review     de   novo,

although we benefit from the analyses of the circuit court and
court of appeals."); State v. Aufderhaar, 2005 WI 108, ¶10, 283
Wis. 2d 336,            700 N.W.2d 4       ("Due          process       determinations          are
questions      of       law    we    decide      de    novo.").            Whether       Chapter    51
allows for entry of default against a respondent for failing to
appear at a final recommitment hearing is also a question of law
we    review       de    novo.           State    v.    Alger,           2015 WI 3,     ¶21,    360

       8Chapter   51   indifferently   uses  "recommitment"   and
"extension of a commitment," so we will as well.     Portage Cty.
v. J.W.K., 2019 WI 54, ¶1 n.1, __ Wis. 2d __, __ N.W.2d __.

                                                   8
                                                                             No.    2017AP1468


Wis. 2d 193, 858 N.W.2d 346 ("The interpretation and application
of a statute present questions of law that this court reviews de
novo while benefitting from the analyses of the court of appeals
and circuit court.").            We review a circuit court's decision on
whether default judgment is warranted for an erroneous exercise
of   discretion      because      "the      decision      to    grant    a    motion        for
default judgment is within the sound discretion of the circuit
court."        Shirk     v.     Bowling,         Inc.,     2001 WI 36,         ¶15,     242
Wis. 2d 153,       624 N.W.2d 375.          We       review   the    threshold          issue

(mootness) de novo:             "Mootness is a question of law that we
review      independently       of    the    determinations           rendered       by     the
circuit court and the court of appeals."                          PRN Assocs. LLC v.

DOA, 2009 WI 53, ¶25, 317 Wis. 2d 656, 766 N.W.2d 559.
                                  III.      DISCUSSION
                           A.    Personal Jurisdiction
      ¶11    Ms.    L.     says       the    circuit        court       did        not     have
jurisdiction over her when it entered the Extension Order.                                  Her

challenge is two-fold.               First, she argues that the County was
obliged to personally serve her with notice of the Extension
Hearing.      Second, she asserts that the Extension Petition and
accompanying documents were deficient.                      An extension petition,
she says, must satisfy the conditions of Wis. Stat. § 51.20(1),
which requires the petition to allege she is mentally ill, a
proper    subject    for      treatment,         and    dangerous.       She       says     the
petition     must also contain           a clear and concise                 statement       of
facts in support of those allegations.                    If the County fails with


                                             9
                                                                                  No.    2017AP1468


respect      to    either       prong      of   her    challenge,          she    argues,        the
circuit court can exercise no jurisdiction over her.
       ¶12    Ms.        L.    is     correct       that    a     court     does        not     have
jurisdiction over a party unless the circumstances of the case
satisfy both statutory and constitutional requirements.                                   We have
noted    before         that    complying       with       the     "statutory           provisions
regarding service of process is required before a [] court has

personal      jurisdiction."                Aufderhaar,           283 Wis. 2d 336,            ¶27.
Naturally,        the     assertion        of   personal         jurisdiction           must    also

comport with the due process clause of the Fourteenth Amendment.
Bristol-Myers Squibb Co. v. Superior Court of California, 137
S. Ct. 1773, 1779 (2017) ("It has long been established that the
Fourteenth Amendment limits the personal jurisdiction of state
courts.").
       ¶13    So if Ms. L. is right about having not received proper
notice,      the     Extension         Order     was       void     from    the        beginning.
"Personal jurisdiction" embodies the court's power over a party,

without which it can enter no valid judgment.                               State v. Smith,
2005 WI 104,      ¶18,       283 Wis. 2d 57,         699 N.W.2d 508           ("Personal
jurisdiction . . . refers                  to   a     court's       power        'to     enter    a
judgment     in     personam         against    an     individual         party.'")        (quoted
source    omitted);           West    v.    West,     82 Wis. 2d 158,          167–68,        262
N.W.2d 87         (1978)       ("Because        personal          jurisdiction           was     not
acquired      over       the    defendant . . . the               trial    judge        correctly
concluded         that    the       judgment . . . was            void.");       see     also    21
C.J.S. Courts § 44 ("Jurisdiction of the person is the power of
a court to bring before it the person to be affected by the
                                                10
                                                                    No.    2017AP1468


judgment and to render a judgment binding on that person.").
Before reaching the merits of the jurisdictional issue, however,
we must first decide whether it is prudent to do so.

                                 1.    Mootness
      ¶14   When   a   court    purports     to    exercise    authority         with
respect to a party over whom it has no jurisdiction, the remedy
is normally vacatur of the offending order.                    As a practical
matter, however, that has already occurred in this case.                          The
Extension Order was valid for only one year, so by its own terms

it could have no authority beyond the end of February 2018.                       And
the   circuit court dismissed the entirety of                 this    matter and
canceled the writ of capias, so there are no further orders that
could even potentially issue from this case.                Regardless of how
we resolve the jurisdictional question, therefore, our answer
will not affect Ms. L.'s rights.             "Ordinarily, this court, like
courts in general, will not consider a question the answer to
which    cannot    have   any    practical        effect   upon      an    existing

controversy."          State    v.     Leitner,     2002 WI 77,         ¶13,    253
Wis. 2d 449, 646 N.W.2d 341 (footnote omitted).                   Such questions
are moot, and we generally do not review them.                Id.
      ¶15   But sometimes issues come to us that present, because
of their characteristics or procedural posture, a need for an
answer   that outweighs our           concern for judicial economy.                We
might decide a moot question, for example, if it is "capable and
likely of repetition and yet evades review because the appellate
process usually cannot be completed and frequently cannot even
be undertaken within the time that would have a practical effect
                                        11
                                                                          No.      2017AP1468


upon the parties."              Id., ¶14 (footnote omitted).             We also might

decide     such        a    question     if    it     is   one    "of    great        public
importance."       Id.
     ¶16    Both           of   these    considerations          bear   on      Ms.     L.'s
jurisdictional challenge.                 In the normal course of appellate
proceedings, Chapter 51 commitment orders will expire before we
have a chance to review them because their maximum statutory
duration is only one year.                Wis. Stat. § 51.20(13)(g)1. ("[A]ll
subsequent consecutive orders of commitment of the individual

may be for a period not to exceed one year.").                               And because
commitment orders affect a profound liberty interest, it is a
matter of great public importance that issuing courts properly

evaluate    their          jurisdiction       over   respondents.        Addington        v.
Texas,   441 U.S. 418,       425    (1979)      ("This   Court     repeatedly       has
recognized that civil commitment for any purpose constitutes a
significant       deprivation       of    liberty      that   requires       due    process
protection.").             These two considerations convince us that we

must address the merits of Ms. L.'s jurisdictional issue, even
though it is moot.
                  2.       Persistency of Personal Jurisdiction
     ¶17    The success of Ms. L.'s argument depends, in large
part, on her position that the Extension Petition represents the
initiation of a new proceeding that cannot commence without all
of the statutory and constitutional requirements attendant upon
the commencement of an initial commitment proceeding.                               That is
to say, Ms. L. assumes the circuit court lost jurisdiction over
her sometime before the Extension Hearing, and that service of a
                                              12
                                                                       No.   2017AP1468


new petition (containing all of the material required by Wis.
Stat.      § 51.20(1))    was    necessary    before    it    could    regain     that
jurisdiction.        Neither the relevant statutory provisions nor our
cases support that proposition.
       ¶18    Our analysis begins with Wis. Stat. § 51.20(13)(g)3.,
which contains the statutory basis for extending an individual's
commitment.9      In relevant part, it says:

       Upon application for extension of a commitment by the
       department or the county department having custody of
       the subject, the court shall proceed under subs. (10)
       to (13). If the court determines that the individual
       is a proper subject for commitment as prescribed in
       sub. (1) (a) 1. and evidences the conditions under
       sub. (1) (a) 2. or (am) or is a proper subject for
       commitment as prescribed in sub. (1) (ar), it shall
       order judgment to that effect and continue the
       commitment. The burden of proof is upon the county
       department or other person seeking commitment to
       establish evidence that the subject individual is in
       need of continued commitment.
§ 51.20(13)(g)3.
       ¶19    This    paragraph     provides      textual      indications        that
extension of a commitment does not comprise a new and separate
proceeding.          The first indication lies in the fact that the
County files an "application for extension of a commitment."
This       necessarily    establishes      that   there       is   a   pre-existing
commitment      because    one    cannot     extend    what    does    not    already


       9
       See State ex rel. Kalal v. Circuit Court for Dane Cty.,
2004 WI 58, ¶45, 271 Wis. 2d 633, 681 N.W.2d 110 ("[S]tatutory
interpretation 'begins with the language of the statute. If the
meaning of the statute is plain, we ordinarily stop the
inquiry.'") (quoted source omitted).


                                        13
                                                                               No.    2017AP1468


exist.      It also demonstrates the essential connection between
the   commitment         and    the    extension      proceeding         inasmuch         as   a
successful       application           will       affect——"extend"——the                original
commitment.        Second,       the    circuit      court       may    only     extend     the
commitment of an individual already in the County's custody.
Wis. Stat. § 51.20(13)(g)3. ("Upon application for extension of
a commitment by the department or the county department having

custody     of     the     subject . . . .")            (emphasis         added).           The
"custody"     to    which       this    refers,       of    course,       is     "care      and

commitment" pursuant to an existing order.                             Third, the County
bears the burden of proving the need for "continued" commitment.
Id. ("The burden of proof is upon the county department or other

person seeking commitment to establish evidence that the subject
individual is in need of continued commitment.").                              And finally,
if the County's request is successful, then the circuit court
orders the subject's commitment to continue, not commence:                                  "If
the court determines that the individual is a proper subject for

commitment . . . it            shall    order      judgment      to     that    effect      and
continue the commitment."                   Id.    Nothing in this paragraph so
much as hints that a commitment extension is a proceeding that
is either new, or separate from, the initial commitment.                                To the
contrary,    the    statute's          language      demonstrates         a    logical      and
textual continuity that cannot be interrupted without loss of
meaning.
      ¶20   The    continuity          of    original      and    extended           commitment
proceedings is not a new subject for us.                               We addressed this
issue in the context of a request for substitution of judge in
                                              14
                                                                          No.    2017AP1468


State ex rel. Serocki v. Circuit Court For Clark County, 163
Wis. 2d 152, 471 N.W.2d 49 (1991).                    There, we concentrated on
the purpose of the extension proceeding, which was to evaluate
the continuing needs of the committed individual.                       Id. at 159-60
(quoting M.J. v. Milwaukee Cty. Combined Cmty. Serv. Bd., 122
Wis. 2d 525,     530-31,         362 N.W.2d 190       (Ct.    App.    1984)).          We
reasoned     that    "[t]his       description         of    the   purpose        of    the
recommitment hearing and the evidence to be presented support
the respondent's argument that at the recommitment hearing the

circuit court continues to receive evidence in the same case."

Serocki, 163 Wis. 2d at 160 (emphasis added).                           We concluded,
therefore,      "that      the     legislature        intended     an     individual's
recommitment hearing to be, in the context of a request for
substitution,        a    continuation          of     the     original         commitment
proceeding and previous recommitment hearings."                     Id.10
     ¶21   Although Serocki's specific holding was limited to the
context    of    a       substitution      of        judge     request,     its        logic

inescapably applies here as well.                In fact, Serocki and Ms. L.'s
argument are entirely incompatible.                    Ms. L. says the extension
petition institutes a new proceeding, separate and apart from


     10We said the same thing inversely, too. If the person is
not already subject to a commitment order, then a proceeding
that results in commitment is an original proceeding:        "The
petitioner apparently was not under any commitment order or in
custody from September 9, 1988, until September 18, 1989. Thus
the September 1989 commitment proceeding is an original
commitment proceeding." State ex rel. Serocki v. Circuit Court
For Clark Cty., 163 Wis. 2d 152, 155 n.2, 471 N.W.2d 49 (1991).



                                          15
                                                                  No.    2017AP1468


the initial commitment.           But Serocki says the extension hearing

is part of the same case from whence the initial commitment
arose:       "[A]t    the     recommitment     hearing    the    circuit    court
continues to receive evidence in the same case."                  Id. (emphasis
added).     During the pendency of a case, personal jurisdiction is
not perishable; there is no need to periodically refresh it.
The court either does, or it does not, have jurisdiction over
the person.        If it does, it persists to the end of the case.
Ms. L. has presented no authority, or argument, to the contrary.

We   conclude   that,       for   purposes    of   personal   jurisdiction,      an
extension hearing is "a continuation of the original commitment
proceeding and previous recommitment hearings."                 Id.    Therefore,

the circuit court still had jurisdiction over Ms. L. when it
conducted    the     Extension      Hearing    and    entered    the    Extension
Order.11
                        3.    Required Notice Content
      ¶22   With     that    backdrop,   we    now   consider   the     nature   of

notice the County must provide to Ms. L. before conducting the


      11Although the dissent does not say so explicitly, the
author appears to disagree with our conclusion that, for
jurisdictional purposes, an extension hearing is a continuation
of the original commitment proceedings.    So the dissent says
"because the service provisions of Wis. Stat. § 51.20(10) were
not followed [with respect to notice of the Extension Hearing],
the circuit court lacked personal jurisdiction over S.L.L."
Dissent, ¶57 n.9.     However, based on our conclusion above,
service of the notice can have no jurisdictional impact because
at no point prior to the Extension Hearing did the circuit
court's jurisdiction over Ms. L. lapse.



                                         16
                                                                  No.    2017AP1468


Extension    Hearing.        The   procedural     rules    governing     extension
hearings     appear     in     Wis.    Stat.      § 51.20(13)(g)3:              "Upon
application for extension of a commitment by the department or
the county department having custody of the subject, the court
shall     proceed   under    subs.    (10)   to   (13)."       This,     in     turn,
incorporates our rules of civil procedure (except to the extent
they conflict with Chapter 51):              "Except as otherwise provided
in this chapter, the rules of evidence in civil actions and s.
801.01(2)[12] apply to any judicial proceeding or hearing under

this chapter." § 51.20(10)(c).

     ¶23     The combination of these procedural rules require the
County to serve on Ms. L. three items prior to the Extension
Hearing.     First, by virtue of the incorporation of Wis. Stat.
§ 801.14,13 the County must serve the Extension Petition itself.

     12   Wisconsin Stat. § 801.01(2) provides:

     Chapters 801 to 847 govern procedure and practice in
     circuit courts of this state in all civil actions and
     special proceedings whether cognizable as cases at
     law, in equity or of statutory origin except where
     different procedure is prescribed by statute or rule.
     Chapters 801 to 847 shall be construed, administered,
     and employed by the court and the parties to secure
     the just, speedy and inexpensive determination of
     every action and proceeding.

     13 Wisconsin       Stat.      § 801.14(1),    in     pertinent     part,
provides:

     Every order required by its terms to be served, every
     pleading unless the court otherwise orders because of
     numerous defendants, every paper relating to discovery
     required to be served upon a party unless the court
     otherwise orders, every written motion other than one
     which may be heard ex parte, and every written notice,
                                                     (continued)
                               17
                                                                               No.    2017AP1468


Second, notice of the Extension Hearing must be served pursuant
to Wis. Stat. § 51.20(10)(a) ("Within a reasonable time prior to
the final hearing, the petitioner's counsel shall notify the
subject individual and his or her counsel of the time and place
of final hearing.").               And third, "[w]ithin a reasonable time
prior to the final hearing, each party shall notify all other
parties    of    all       witnesses      he    or    she     intends    to    call     at    the
hearing and of the substance of their proposed testimony."                                    Id.

And although they need not be served, Ms. L.'s counsel must have

"access to all psychiatric and other reports 48 hours in advance
of the final hearing." § 51.20(10)(b).

     ¶24    Ms. L. says that is not enough.                       She contends that the
County must serve on her, prior to the Extension Hearing, a
"clear    and    concise       statement         of     the    facts     that        constitute
probable    cause      to     believe      the       allegations    of    the        petition."
According       to   Ms.     L.,     the       Extension      Petition        was     deficient
because it did not establish probable cause to believe she is

mentally    ill,       a    proper    subject        for    treatment,        and    dangerous
within     the       meaning         of    Wis.        Stat.      §§ 51.20(1)(a)2.            or
51.20(1)(am).        But Ms. L. takes those specifics from § 51.20(1),
which     governs      an     initial      petition         for    examination,         not    a
petition for extension of a commitment.                            Although the County
must establish all of those elements at the Extension Hearing,

     appearance, demand, offer of judgment, undertaking,
     and similar paper shall be served upon each of the
     parties. . . .



                                                18
                                                                        No.    2017AP1468


there is no statutory mandate that it must serve a document with

such a factual recitation in advance.14                 As discussed above, the
procedure for extending a person's commitment is governed by
Wis. Stat. § 51.20(10) through (13), not § 51.20(1).                             Ms. L.
identifies     nothing    in     the   procedures            governing        extension
hearings     that   requires   service      of    a    document    containing        the
information     she   demands.     Therefore,           there    is     no    statutory
support for Ms. L.'s position.
      ¶25    Nor did the content of the County's notice fail any

due process requirements.         "[D]ue process is flexible and calls
for   such   procedural    protections       as       the    particular       situation

demands."       Mathews   v.     Eldridge,        424 U.S. 319,     334    (1976)
(quoting     Morrissey    v.     Brewer,         408 U.S. 471,        481     (1972)
(alteration in original)).         That broad principle applies to the
contents of the Extension Hearing notice.                     "The notice must be
of such nature as reasonably to convey the required information
and it must afford a reasonable time for those interested to


      14In Waukesha Cty. v. J.W.J.,                     2017 WI 57,       ¶20,   375
Wis. 2d 542, 895 N.W.2d 783, we held:

      Upon each petition to extend a term of commitment, a
      county must establish the same elements with the same
      quantum of proof.    Fond du lac Cty. v. Helen E.F.,
      2012 WI 50, ¶20, 340 Wis. 2d 500, 814 N.W.2d 179.
      However, it may satisfy the "dangerousness" prong by
      showing "a substantial likelihood, based on the
      subject   individual's  treatment  record,   that  the
      individual would be a proper subject for commitment if
      treatment were withdrawn."

(quoting Wis. Stat. § 51.20(1)(am)).


                                       19
                                                                        No.    2017AP1468


make their appearance."           Mullane v. Cent. Hanover Bank & Tr.

Co., 339 U.S. 306, 314 (1950) (citations omitted).                           It is true
that, to assert personal jurisdiction over a respondent, the
initiating documents must contain all of the information Ms. L.
has   identified.       See   Wis.    Stat.    § 51.20(1).            But     the    court
already     had   jurisdiction       over    Ms.       L.   because     an    extension
hearing is not the commencement of a new proceeding, it is the
continuation of an existing case.                      Ms. L. has identified no
constitutional      principle    requiring         a    respondent      to    receive    a

jurisdiction-conferring         quantum      of information every time                 the
circuit court conducts a hearing.              The notice sent to Ms. L. and
her   attorney    provided     the    date,    time,        location,    and    subject
matter    of the Extension        Hearing.         Because      the   circuit court
already     had   jurisdiction        over     Ms.       L.,   nothing        more    was
necessary.

                          4.     Service of Notice
      ¶26   In addition to challenging the notice's content, Ms.

L. also faults the County for not serving the notice on her
personally.       She   turns    to   Wis.     Stat.        § 51.20(2)(b)      for     the
service requirements she believes are applicable to extension
hearings.    This provision instructs that:

      If the subject individual is to be detained, a law
      enforcement   officer   shall  present   the   subject
      individual with a notice of hearing, a copy of the
      petition and detention order and a written statement
      of the individual's right to an attorney, a jury trial
      if requested more than 48 hours prior to the final
      hearing, the standard upon which he or she may be
      committed under this section and the right to a
      hearing to determine probable cause for commitment
      within 72 hours after the individual is taken into
                                 20
                                                                   No.   2017AP1468

      custody under s. 51.15 . . . .     The officer shall
      orally inform the individual that he or she is being
      detained as the result of a petition and detention
      order issued under this chapter. If the individual is
      not to be detained, the law enforcement officer shall
      serve these documents on the subject individual and
      shall also orally inform the individual of these
      rights.
§ 51.20(2)(b) (emphasis added).

      ¶27     But those service provisions are not applicable to a
petition      to   extend     a     commitment.      As     we    have    already
established, the procedures governing commitment extensions are
located in Wis. Stat. § 51.20(10)-(13), not § 51.20(2).                       Wis.
Stat.      § 51.20(13)(g)3.       ("Upon   application    for    extension    of   a
commitment by the department or the county department having
custody of the subject, the court shall proceed under subs. (10)
to   (13).").15      While    the     governing   subsections       specify    the




      15
       The dissent is worried that our statement that "the
procedures governing commitment extensions are located in Wis.
Stat. § 51.20(10)-(13), not § 51.20(2)," supra, ¶27, will
displace every other provision in § 51.20.    But this statement
does not negate the generally-applicable provisions of § 51.20
any more than it negates the application of the Wisconsin
Constitution to extension proceedings. The question at hand, of
course, involves identifying which procedures are specific to a
petition to extend a defendant's commitment.      And even more
specifically, the question bears on how the County must serve
notice of an extension hearing.        While it is true that
§ 51.20(2) directs how service must be made, by its own terms it
applies only to the commencement of a commitment proceeding.
Id. (Section 51.20(2) applies "[u]pon the filing of a petition
for examination.") (emphasis added).     Because a petition to
extend a commitment is a continuation of an existing commitment
proceeding, § 51.20(2) cannot control how notice of an extension
hearing must be accomplished.


                                           21
                                                            No.   2017AP1468


content of the notice, and who must be notified,16 they provide
no specific directions with respect to the notification method.17
They        do,   however,   point   us   to    the   answer.      Because
§ 51.20(10)(c) incorporates the rules of civil procedure to the
extent they do not conflict with Chapter 51, we need go no
further than Wis. Stat. § 801.14(2).           There, we see that service
on a party represented by an attorney may be accomplished by
serving the attorney:

       Whenever under these statutes, service of pleadings
       and other papers is required or permitted to be made
       upon a party represented by an attorney, the service
       shall be made upon the attorney unless service upon
       the party in person is ordered by the court. Service
       upon the attorney or upon a party shall be made by
       delivering a copy or by mailing it to the last-known
       address, or, if no address is known, by leaving it
       with the clerk of the court.




       16
       "Within a reasonable time prior to the final hearing, the
petitioner's counsel shall notify the subject individual and his
or her counsel of the time and place of final hearing."     Wis.
Stat. § 51.20(10)(a).
       17The dissent, to the contrary, says "the notice
requirements set forth in § 51.20(2) apply to all petitions
under Ch. 51, including petitions to extend an individual's
commitment."   Dissent, ¶56.   But if that were true, it would
make the notice requirement of Wis. Stat. § 51.20(10)(a)
entirely superfluous.   We try not to read statutory provisions
as surplusage. Kalal, 271 Wis. 2d 633, ¶45 ("Statutory language
is read where possible to give reasonable effect to every word,
in order to avoid surplusage.").


                                     22
                                                    No.   2017AP1468


§ 801.14(2) (emphasis added).    No part of this conflicts with
§ 51.20(10)-(13), and so it controls service of the Extension

Hearing notice.18
     ¶28   The County mailed a copy of the Extension Petition and
the Extension Hearing notice to both Ms. L. at her last known
address and her counsel.     Because notice to her counsel was
sufficient pursuant to Wis. Stat. § 801.14(2), it is irrelevant
that the copy mailed to Ms. L. was returned as undeliverable.
There was no statutory violation in the method of service chosen

by the County.




     18The dissent says we are mistaken, and that there really
is a conflict between the "notification" provisions of Wis.
Stat. § 51.20(10)(a) and the "service" provisions of Wis. Stat.
§ 801.14(2). Dissent, ¶57 n.7.   The dissent's argument, while
not adopted by any party to these proceedings, merits some
attention.

     Ms. L. concentrated solely on the personal service
requirement of § 51.20(2)(b). She maintained her focus on that
provision even after the County argued in its response brief
that § 51.20(10)(c) incorporated the service provisions of
§ 801.14(2).   Perhaps she did not make the dissent's argument
because reading a personal-service mandate into the phrase
"petitioner's counsel shall notify the subject individual and
his or her counsel of the time and place of final hearing" would
be a difficult task.      § 51.20(10)(a).     The legislature is
familiar with language that requires personal service of a
document, as demonstrated by the mandate in § 51.20(2)(b), which
requires that "a law enforcement officer shall present the
subject individual with a notice of hearing . . . ." There are
many ways one may provide "notice." But to "present" something
to an individual, one must be (as the word implies) in the
person's presence.    The dissent would have us read the two
provisions as requiring the same thing.      Apparently, not even
Ms. L. was willing to attempt that equation.


                                23
                                                                            No.   2017AP1468


      ¶29    Ms. L. also contends that the County's chosen method
of service was constitutionally defective.                         It is not enough,
she says, to go through the motions of sending notice to an
affected party.        One must use such methods as have a reasonable
chance of actually reaching the one to be notified.                          She directs
our attention to Mullane, 339 U.S. at 314, which observed that

"[a]n       elementary        and      fundamental           requirement          of    due
process . . . is        notice       reasonably      calculated,          under   all   the
circumstances, to apprise interested parties of the pendency of

the   action    and    afford       them    an    opportunity        to    present     their
objections."           Most     of     Ms.       L.'s    concerns         regarding     the
constitutional        dimension      of    this     method    of   service,       however,
were bound up with her belief that the Extension Hearing is a
new proceeding for which the County must serve a jurisdiction-

conferring      document.19               Because       we    have        rejected      that


      19
       The dissent's insistence that Jones v. Flowers, 547
U.S. 220 (2006), supports Ms. L.'s position is apparently also
bound up in that belief.   Jones addressed the manner in which
the State must provide notice to a homeowner before his house
becomes subject to a tax sale.    After observing that Ms. L.'s
interest in her own well-being is more compelling than Mr.
Jones' interest in his property, the dissent asks: "Why, then,
is Jones afforded more due process protections than S.L.L.?"
Dissent, ¶71.

     The answer is that Mr. Jones was not already subject to a
court's personal jurisdiction.   It is unsurprising that, under
that circumstance, the Supreme Court should conclude that
something more than a certified letter was necessary before the
State took steps to deprive him of his property interest.
Because Ms. L. was already subject to the circuit court's
jurisdiction, there was no need to use a jurisdiction-conferring
method of service for the notice of hearing.

                                                                             (continued)
                                             24
                                                        No.   2017AP1468


proposition, she must demonstrate that service pursuant to Wis.
Stat. § 801.14(2) suffers some constitutional defect when the
court has already established jurisdiction over her.           She has
advanced no such argument, and this method of service long ago
passed into the realm of settled law:

     [I]t is well-accepted, black-letter law that an
     attorney is not authorized by general principles of
     agency to accept on behalf of a client service of
     process commencing an action. . . . In contrast, the
     black-letter law is that once an action has begun and
     the attorney has appeared in the action on behalf of a
     party, service of papers may be upon the attorney.
Gangler v. Wisconsin Elec. Power Co., 110 Wis. 2d 649, 657, 329
N.W.2d 186 (1983) (citing § 801.14(2) (1979-80)).
     ¶30   Further, the   very case   on   which Ms.   L. founds    her
argument adequately answers her constitutional challenge to the
method of service employed by the County:        "Thus it has been

     In any event, even if we granted the dissent's premises,
there are two reasons Jones does not create a path to Justice
Ann Walsh Bradley's conclusion. First, the Court did not change
the long standing rule that "[d]ue process does not require that
a property owner receive actual notice before the government may
take his property." Jones, 547 U.S. at 226 (citation omitted).
And second, the Court also said "that when mailed notice of a
tax sale is returned unclaimed, the State must take additional
reasonable steps to attempt to provide notice to the property
owner before selling his property, if it is practicable to do
so." Id. at 225 (emphasis added).

     Even today, Ms. L. does not say what the County should have
done to reach her. Neither does the dissent. That point cannot
be emphasized enough. They both fault the County for the method
of service, but offer nothing but a shrug as an alternative.
That is not an argument, and there is no need to consider it
further.


                                25
                                                                                    No.    2017AP1468


recognized that, in the                   case of          persons      missing or          unknown,
employment of an indirect and even a probably futile means of
notification is all that the situation permits and creates no
constitutional bar to a final decree foreclosing their rights."
Mullane, 339 U.S. at 317.                      One of the responsibilities Ms. L.

agreed      to     undertake       as     a    condition        of     leaving      the     MHC       was
keeping the County apprised of her current address.                                    She failed
to do that.               We are not unmindful of the difficulties that
mental        health       issues       and         homelessness            present       in        these

circumstances.               But     they      do        not    relieve       Ms.     L.       of     her
obligations,         and     they    do       not    defeat      otherwise         constitutional
methods       of    service.         Sending         notice      to    her    at    the     homeless
shelter was probably a foreseeably futile attempt when made, and
we know as a historical matter that she did not receive it.                                           But
Ms. L. has not suggested, even now, how the County was supposed
to reach her (short of a multi-county manhunt).                                   Ms. L. may not
excuse herself from these proceedings through neglect of her

duties.          Because the County employed a proper method of service,
and     Ms.       L.'s     counsel      actually          did     receive         notice       of     the
Extension          Hearing,    we       conclude          there       was    no     statutory         or
constitutional infirmity in service of the notice.
                      B.    Default at a Recommitment Hearing
       ¶31       The Extension Order was the product, at least in part,
of the circuit court's determination that Ms. L. was in default
of    her     obligation      to     appear         at    the   Extension         Hearing.            The
County says default judgment was appropriate pursuant to the
terms       of     Wis.    Stat.     § 806.02(5),              which    provides          that       "[a]
                                                    26
                                                                           No.    2017AP1468


default     judgment    may    be    rendered      against      any     party     who    has
appeared in the action but who fails to appear at trial.                                 If
proof of any fact is necessary for the court to render judgment,
the court shall receive the proof."
      ¶32    Ms. L. disagrees, and asserts there are two reasons
circuit courts may not enter default judgments in Chapter 51
proceedings.          First,     she     says     she     has    a      statutory        and
constitutionally-protected right to be present at the hearing.
And   second,   she    says     that     because    Wis.     Stat.      § 51.20(10)(d)

identifies what a circuit court may do when someone fails to
appear for a hearing, it may not import the default judgment
protocols of Wis. Stat. § 806.02.20
      ¶33    Ms. L. unquestionably had a right to appear at the
Extension    Hearing:         "Except as may           otherwise      be    provided     by
law, . . . a     respondent         in   a    matter    listed     in      sub.    (1)   is
entitled to be physically present in the courtroom at all trials
and   sentencing       or      dispositional        hearings."              Wis.     Stat.

§ 885.60(2)(a).        Matters listed in subsection 1 include Chapter
51 proceedings.        § 885.60(1).           Ms. L. also says her right to
appear at the Extension Hearing is constitutionally protected.
For that proposition, she cites Addington v. Texas, 441 U.S. 418

(1979); Humphrey v. Cady, 405 U.S. 504 (1972); In re Gault, 387



      20This issue is moot for the same reasons Ms. L.'s
jurisdictional challenge is moot. However, we will nonetheless
address it for the same reasons we chose to resolve the first
issue.


                                             27
                                                                     No.    2017AP1468


U.S. 1, (1967); and Specht v. Patterson, 386 U.S. 605 (1967).21

We    have   no   doubt      that    "civil      commitment    for   any     purpose
constitutes a significant deprivation of liberty that requires
due process protection."             Addington, 441 U.S. at 425.              And we
also do not doubt that Chapter 51 proceedings are subject to the
full complement of due process guarantees.                     Having said that,
none of the cases Ms. L. cited support the proposition that
these due process considerations guarantee the right to appear
at a Chapter 51 trial in the same way they guarantee the right

to appear in a criminal trial.                 Although we have never directly
considered this proposition, we will treat it as established for
present purposes.
      ¶34    To   the   extent      Ms.   L.    asserts   default    judgment     was
inappropriate      because     she    had      the   right    to   appear    at   the
Extension Hearing, her argument does not go far enough.                       Rights
may    be    waived     or   forfeited——even         constitutionally-protected


      21Addington v. Texas, 441 U.S. 418, 419 (1979) (a civil
commitment case that answered the question of what "standard of
proof   is   required  by  the   Fourteenth   Amendment   to  the
Constitution in a civil proceeding brought under state law[.]");
Humphrey v. Cady, 405 U.S. 504, 505 (1972) (a writ of federal
habeas corpus is not barred by every state procedural default,
and an evidentiary hearing is required to determine whether
petitioner knowingly and intelligently made a deliberate
strategic waiver of his claims in state court); In re Gault, 387
U.S. 1 (1967) (a review of a writ of habeas corpus where the
Court held that a juvenile has right to notice of charges, to
counsel, to confrontation and cross-examination of witnesses,
and   to   privilege  against   self-incrimination);   Specht  v.
Patterson, 386 U.S. 605 (1967)(a review of a writ of habeas
corpus where the Court held that applying a new act to bring new
charges against defendant requires compliance with due process).


                                          28
                                                    No.   2017AP1468


rights.22   If Ms. L. is to prevail on this argument, she must do
more than just posit the existence of her right.   She must also
explain why her failure to appear should not be counted as a
forfeiture of that right.   The fact that she did not personally
know about the hearing is, in this case, an inadequate response
because her own actions made it impossible for her to learn of
it.   A respondent may not insulate her rights against forfeiture
by failing to comply with the obligations to which she agreed.23
Because Ms. L. did not explain why the right to appear at an


      22
       See, e.g., State v. Anthony, 2015 WI 20, ¶56, 361
Wis. 2d 116, 860 N.W.2d 10 ("We now conclude that the right to
testify may, in appropriate cases, be subject to forfeiture
where conduct incompatible with the assertion of the right is at
issue.");   State  v.   Cummings,  199 Wis. 2d 721,   756,  546
N.W.2d 406 (1996) ("Therefore, this court holds that there may
be situations . . . where a circuit court must have the ability
to find that a defendant has forfeited his right to counsel.");
Salinas v. Texas, 570 U.S. 178, 190 (2013) ("[F]orfeiture of the
privilege against self-incrimination need not be knowing.");
State v. Huebner, 2000 WI 59, ¶26, 235 Wis. 2d 486, 611
N.W.2d 727 ("By failing to raise his objection to the use of a
six-person jury, [defendant] forfeited his right to a twelve-
person jury."); Ness v. Digital Dial Commc'ns, Inc., 227
Wis. 2d 592, 602, 596 N.W.2d 365 (1999) ("A party in default for
failing to answer forfeits its due process right to notice of
further pleadings.");    State v. Jensen, 2007 WI 26, ¶51, 299
Wis. 2d 267, 727 N.W.2d 518 (holding that a defendant can
forfeit his right to confront the witnesses against him if he
wrongfully causes them to be unavailable to testify against
him).

      23The Transfer, to which Ms. L. agreed, required her to
keep a current address on file with the County.      This was no
mere technicality.   This was a condition precedent to release
from the MHC.    If she had not agreed to it, presumably her
inpatient status would have continued, and she would have
received actual notice of the Extension Hearing in due course.


                                29
                                                                No.   2017AP1468


extension hearing cannot be forfeited, or at least should not be
forfeited under these circumstances, this aspect of her argument
against default judgment is insufficiently developed for us to
consider further.          Clean Wisconsin, Inc. v. Pub. Serv. Comm'n of

Wisconsin,        2005 WI 93,   ¶180    n.40,   282 Wis. 2d 250,     700
N.W.2d 768 ("We will not address undeveloped arguments.").24
       ¶35     Ms. L.'s second argument against default judgment is
that        Chapter   51    contains   a    procedure     for   dealing    with
respondents who do not appear at hearings that is inconsistent

with the default protocols of Wis. Stat. § 806.02(5).                  If that

       24
       The dissent apparently does not believe a defendant in a
Chapter 51 proceeding can forfeit her rights. Dissent, ¶¶73-74.
The author says we should be governed by Shirley J.C. v.
Walworth Cty., 172 Wis. 2d 371, 379, 493 N.W.2d 382 (Ct. App.
1992), in which the court of appeals held that summary judgment
is not available in Chapter 51 proceedings in which the
defendant "contests the commitment request."  Id. at 373.   But
Shirley J.C. said nothing about situations in which a defendant
does not contest the commitment request.    As discussed above,
defendants can forfeit even constitutionally-protected rights
through their choices and actions. So Shirley J.C. can teach us
nothing here unless we were to first hold that Chapter 51
defendants, uniquely amongst all defendants in Wisconsin's
courts, are incapable of forfeiting their rights, regardless of
what they do or fail to do. There is no "binding caselaw," as
the dissent claims, that requires such an unusual conclusion.
Dissent, ¶75.

     The dissent also says there is no evidence "to support the
proposition that S.L.L. forfeited her right to a hearing
'through [her] choices and actions.'"   Id., ¶74 n.12 (citation
omitted and bracketing in original). But this mischaracterizes
the posture of the question. We are not considering whether Ms.
L. did forfeit the right to appear at the Extension Hearing. We
are merely considering whether it is possible to forfeit the
right.



                                       30
                                                                                     No.       2017AP1468


is true, then Ms. L.'s position would be well founded inasmuch
as     Chapter     51     incorporates              the    rules        of     civil        procedure
"[e]xcept as otherwise provided in this chapter[.]"                                        Wis. Stat.
§ 51.20(10)(c).            Therefore,           a    circuit           court       may     not     grant
default      judgment       if       doing      so        conflicts          with     a     procedure
prescribed by Chapter 51.
       ¶36   Ms.     L.    identifies          Wis.       Stat.        § 51.20(10)(d)            as   the
provision     offended          by     incorporation              of     a    default          judgment
option.       That      provision        says       that     "[i]n       the       event       that   the

subject individual is not detained and fails to appear for the
final    hearing     the       court     may    issue        an    order       for       the     subject
individual's       detention          and      shall       hold        the     final       commitment
hearing      within        7      days       from          the     time         of        detention."
§ 51.20(10)(d).           From this, she concludes that "[w]hen a person
fails to appear for a final commitment hearing, the statute only
gives the circuit court the option of issuing a detention order
or not issuing a detention order."                           "It does not," she says,

"give the circuit court the option of dispensing with Chapter
51."     Ms. L. correctly notes that issuance of a detention order
is   optional——the statute               says       "the     court       may issue," and              we

traditionally interpret "may" as permissive.                                       Heritage Farms,
Inc. v. Markel Ins. Co., 2012 WI 26, ¶32, 339 Wis. 2d 125, 810
N.W.2d 465        ("Accordingly,            when      interpreting              a     statute,        we
generally construe the word 'may' as permissive."); see also
Zellner      v.    Cedarburg           Sch.         Dist.,        2007 WI 53,        ¶54,       300
Wis. 2d 290,       731 N.W.2d 240          (citing           City        of     Wauwatosa        v.
Milwaukee     Cty.,       22 Wis. 2d 184,             191,    125 N.W.2d 386         (1963))
                                                31
                                                                        No.   2017AP1468


("Generally, in construing statutes, the word 'may' is construed
as permissive.").             But she incorrectly concludes that, having
opted     not    to   issue    an   order   for    her   detention,     the    circuit
court's hands were tied and it could do nothing else.                               The
statute does not say the circuit court's only options are to

issue     or    not   issue     a   detention      order.       It   simply    made   a
detention order an available tool in Chapter 51 proceedings; it
did not displace all of the other tools already in the toolbox.25
     ¶37        Nonetheless, Ms. L. says we should be guided by our

decision in Walworth County v. Spalding, in which we concluded
the circuit court lacked authority to enter default judgment
against a defendant who failed to appear at his trial on a
charge of operating a motor vehicle while under the influence of
an intoxicant.         111 Wis. 2d 19, 22, 329 N.W.2d 925 (1983).                   The
Spalding        circuit   court     borrowed      from   Wis.   Stat.    § 799.22(2)




     25The dissent acknowledges that Wis. Stat. § 51.20(10)(d)
makes issuance of a detention order a discretionary decision,
but then inexplicably agrees with Ms. L. that the statute's
permission to issue such an order simultaneously prohibited the
circuit court from employing any other remedy against an absent
defendant.   That's an awful lot of responsibility to place on
the word "may," especially when there is no textual suggestion
that the legislature offered courts the option of a detention
order in exchange for forfeiting all of the other compliance
tools in the toolbox. So the circuit court may enter a default
judgment, it may issue a writ of capias, or it may do both. The
statute does not foreclose any of these options.


                                            32
                                                                   No.    2017AP1468


(1981-82) for authority to enter default judgment.26                      We held
this was error because the traffic code, specifically Wis. Stat.
§ 345.36    (1981-82),     provided    the    procedure    for     dealing     with
defendants who do not appear for trial.                  That provision says:
"If a defendant fails to appear at the date set under this
section, the court shall issue a warrant under ch. 968 and, if
the alleged violator has posted bond for his appearance at that
date, the court may order the bond forfeited."                    Id. (emphasis
added).     Because the "shall issue" language was mandatory, we

held that "[t]he plain meaning of the statute clearly requires
the court to issue a warrant upon the defendant's failure to
appear . . . ."      Spalding, 111 Wis. 2d at    24.     Consequently,
"[t]he trial court's entry of the default judgment was contrary
to this specific procedure contained in ch. 345 and therefore
inappropriate."      Id.     That is to say, the mandatory warrant
procedure   in   § 345.36    (1981-82)       emptied     the    circuit    court's
toolbox of all other tools for addressing a failure to appear at

trial.
     ¶38    The lesson to take from Spalding, therefore, is that a
context-specific     and     mandatory       procedure     will     displace      a
contrary general rule of civil procedure.                Here, issuance of a
detention    order   under    Wis.    Stat.     § 51.20(10)(d)      is     context


     26This statute provides: "When defendant fails to appear.
If the defendant fails to appear on the return date or on the
date set for trial, the court may enter a judgment upon due
proof of facts which show the plaintiff entitled thereto." Wis.
Stat. § 799.22(2) (1981-82) (emphasis in original).


                                       33
                                                                           No.   2017AP1468


specific,    but    it    is    not   mandatory.        Therefore,         it    does    not
preclude    the     use    of   non-conflicting         general     rules        of    civil
procedure.     Circuit courts have the authority, pursuant to Wis.
Stat. § 806.02(5), as incorporated by § 51.20(10)(c), to enter
default     judgment      for    failing    to       appear    at   properly-noticed
hearings in which the court has jurisdiction over the person.
In this case, the circuit court had jurisdiction over Ms. L.,
the   Extension Hearing had            been properly          noticed,      Ms.       L. had
previously appeared in the action (specifically, at the initial

commitment hearing), and she failed to appear for trial.                                That
satisfies     the      prerequisites        for       entry    of    default           under
§ 806.02(5).        Whether the circuit court had adequate evidence
available upon which to make the findings necessary to support
the Extension Order is the subject of Ms. L.'s third issue.
               C.        Sufficiency of Evidence/Due Process
      ¶39   Ms. L. says there was insufficient evidence of record
to support the circuit court's entry of the Extension Order, and

so she asks us to vacate it.                But as we discussed above, the
passage of time has acted as a functional (if not de jure)
vacatur because the Extension Order no longer has any force or
effect.     And that would seem to make this issue moot just like
the first two.       Ms. L., however, insists this issue is not like
the others.        She believes she is still subject to legal injury
because the simple expiration of the Extension Order does not
"expunge     the     court      records,        or    invalidate      the        examining
physician    reports."          She   is   also      concerned      that     Wis.      Stat.
§ 51.30(3)(b) allows any corporation counsel to access her files
                                           34
                                                                   No.    2017AP1468


and court records for the purpose of preparing for "commitment
and     recommitment         proceedings,       reexaminations,            appeals,
detentions, and commitments under Chapters 55, 971, 975 or 980."
Not only that, she says, § 51.30(4)(b)(5) "gives DHS [Department
of Health Services] staff access to all of S.L.L.'s treatment
records to determine her progress and the least restrictive or
more    appropriate       treatment    modalities   and     facilities,"          and
§ 51.30(4)(b)(11)      "gives    corporation      counsel    full        access   to
treatment records 'without modification, at any time' to prepare

for    commitments,    recommitments,        patient's    rights    claims,       or
actions under Chapters 48, 971, 975, or 980."
       ¶40   For the purpose of determining whether this issue is
moot, we will assume that Ms. L. correctly recites what may be
done with her records.          But even accepting all of that, we do
not    agree that resolving       this    issue   can    "have   any      practical
effect upon an existing controversy."             Leitner, 253 Wis. 2d 449,

¶13.     If we reviewed the evidentiary basis for the Extension

Order and found it lacking, the proper response would be to
reverse the court of appeals and direct vacatur of the order.
But vacatur is not the same thing as expungement.                The Extension
Order would still be a matter of record; it would simply have no
operative effect.         And vacating the Extension Order would have
absolutely no effect at          all   on Ms.     L.'s examining          physician
reports, treatment records, court files, or records relating to
previous proceedings in this case.              So corporation counsel and
DHS staff would still be able to access them for the purposes
Ms.    L.    described.      Therefore,      successfully    challenging          the
                                        35
                                                                                 No.      2017AP1468


evidentiary basis of the Extension Order would not protect Ms.
L. against any of the consequences that give her concern.                                           This
issue is moot.
       ¶41     As we demonstrated above, we sometimes review issues
even    though       they     are     moot.           There        are     five        recognized
circumstances in which we will do so, two of which we have
already discussed.           The other three involve situations in which
"the    constitutionality            of   a    statute       is    involved"           (which        is
obviously not the case here), or "where the precise situation

under    consideration           arises       so    frequently       that        a     definitive
decision is essential to guide the trial courts," or "where the
issue is likely to arise again and should be resolved by the
court    to    avoid      uncertainty."             Id.,    ¶14.         Challenges            to   the

sufficiency         of    evidence    are      necessarily         fact-bound          inquiries
that    will    vary      from    case    to       case.     Therefore,          a     definitive
decision       in   this    case     would     provide       no     guidance         to    circuit
courts,       nor   would    it     preclude         uncertainty         in   evaluation             of

evidentiary sufficiency in other cases.                           There is no reason to
deviate from our mootness doctrine with respect to this issue.
       ¶42     Additionally, the County argued that Ms. L. did not
preserve this issue for appellate review.                          The Extension Hearing
transcript reveals that Ms. L.'s counsel raised no objection
with    respect      to    the    sufficiency         of    the    evidence.              To    avoid
waiver,        litigants          must        lodge        their         trial         objections
contemporaneously with the error.                          See Wis. Stat. § 805.11(1)
("Any party who has fair opportunity to object before a ruling
or order is made must do so in order to avoid waiving error.").
                                               36
                                                                               No.   2017AP1468


And   when     a     party    raises    an     objection,       it    "must    specify       the
grounds on which the party predicates the objection or claim of
error."           § 805.11(2).          There       are   no    exceptions           to    these
requirements.          § 805.11(3) ("Exceptions shall never be made.").
Ms. L. did not respond to the County's argument on this point,
and so we take it as conceded.                   Hoffman v. Econ. Preferred Ins.

Co., 2000 WI App 22, ¶9, 232 Wis. 2d 53, 606 N.W.2d 590 (Ct.
App. 1999) ("An argument to which no response is made may be
deemed conceded for purposes of appeal.").

                                        IV.     CONCLUSION
       ¶43     We hold that, for purposes of personal jurisdiction in
a Chapter 51 proceeding, an extension hearing is a continuation
of    the    original        commitment      proceeding      and      previous       extension
hearings.           Therefore, the circuit court had jurisdiction over
Ms. L. both at the Extension Hearing and when it entered the
Extension Order because both occurred prior to expiration of the
Initial Commitment.              Consequently, the method of service and

content      of     the notice     of     the Extension         Hearing were              neither
statutorily nor constitutionally infirm.                             We also hold that,
with respect to extension hearings conducted pursuant to Wis.
Stat.       § 51.20(13)(g)3.,       circuit         courts     have    the    authority        to
enter        default     judgments        in        compliance        with     Wis.         Stat.
§ 806.02(5).          We choose not to review the evidentiary foundation
for the Extension Order because the issue is moot and was not
preserved for appellate review.
       By     the    Court.—The     decision         of   the   court     of     appeals      is
affirmed.
                                               37
                                                                   No.     2017AP1468.awb


     ¶44       ANN WALSH BRADLEY, J.             (dissenting).          In seeking to
extend   the     involuntary        commitment    of    S.L.L.,        Waukesha   County
encountered      a     problem:       S.L.L.,     a    homeless    individual,         was
nowhere to be found.           As a result, she did not receive notice of
the County's intent to extend her commitment.
     ¶45       Regardless,     the    County forged ahead with               commitment
proceedings.         In S.L.L.'s absence, it obtained from the circuit
court      a     default       order       extending      S.L.L.'s         commitment.
Additionally, it sought and received an order authorizing the

involuntary administration of psychotropic medication.
     ¶46       Despite the injustice apparent on the face of such an
in absentia procedure, the majority declares that individuals
may be defaulted into civil commitment without notice of the
commitment hearing.            It creates a procedural end-run around a
merits hearing in which an individual's physical liberty hangs
in the balance.
     ¶47       Worse    yet,   it    permits     subjecting       an    individual     to

involuntary——including            forced——administration           of     psychotropic
medication immediately upon the individual's detention, without
assessing       dangerousness        and   without     providing        notice    or    an
opportunity to be heard.




                                            1
                                                               No.    2017AP1468.awb


      ¶48   Psychotropic medication is not aspirin.                  Such powerful
medications    are     mind-altering        and     can      have     severe     and
irreversible side effects——immobilizing mind and body.1
      ¶49   Because    neither    Wisconsin       statutes    nor     due   process
countenance such in absentia orders, I respectfully dissent.
                                        I
      ¶50   S.L.L. had been previously subject to a Chapter 51
mental commitment.       Before that commitment expired, the County
applied to the circuit court for a 12-month extension of her

commitment.     Majority op., ¶6.           The circuit court scheduled a
hearing on the petition and sent a notice of the hearing to
S.L.L.'s    attorney   and   to   her   last      known   address——a        homeless
shelter from which she had been banned.2              Id.     Not surprisingly,

the notice directed to S.L.L. was returned as undeliverable.3
Id.



      1The administration of psychotropic drugs is no trifling
matter.   See K.N.K v. Buhler, 139 Wis. 2d 190, 207 n.3, 407
N.W.2d 281 (Ct. App. 1987); In re Guardianship of Roe, 421
N.E.2d 40, 436-37 (Mass. 1981) (explaining that antipsychotic
medication "[is] powerful enough to immobilize mind and body[,]"
has a "profound effect . . . on the thought processes of an
individual[,]" and has a "well-established likelihood of severe
and irreversible adverse side effects . . . .").
      2A report from the Waukesha County Community Human Services
Department in the record notes that S.L.L. was "not permitted to
be [at the homeless shelter] due to her behavior."
      3The  majority's   characterization  of   the  facts   is
misleading.  It accuses S.L.L. of "absconding" from treatment.
Majority op., ¶5.   To "abscond" means "[t]o depart secretly or
suddenly, esp. to avoid arrest, prosecution, or service of
process." Black's Law Dictionary 8 (10th ed. 2014).

                                                                       (continued)
                                        2
                                                               No.   2017AP1468.awb


     ¶51   On    the    appointed    day      for    the    extension    hearing,
S.L.L., having received no notice, was not present.                     Id., ¶7.

Nevertheless, the circuit court proceeded in her absence.                       Id.
Her attorney attended and made arguments on her behalf.4                  Id.
     ¶52   After determining that S.L.L. remained subject to its
jurisdiction, the circuit court found:                 "She has not appeared
here today.      She's in default of her right to object."                See id.
Based on S.L.L.'s alleged default, the circuit court extended
her commitment:        "I'm [going to find] the elements, based upon

that default, to extend. . . . I'll find that she continues to
be mentally ill.        I'll find that she is a proper subject for
treatment . . . ."
     ¶53   Accordingly,      the    circuit         court   extended     S.L.L.'s
commitment for twelve months.         Id.      It further ordered that the

County be authorized to involuntarily medicate S.L.L. for the
duration of her commitment.         Id.
     ¶54   The    majority    determines       that     the   circuit     court's

procedure as delineated above complied with both statutory and
constitutional requirements.         In the majority's view, service of
the notice of hearing on S.L.L.'s attorney was sufficient and it
is "irrelevant that the copy mailed to Ms. L. was returned as


     There is not a single shred of evidence in the record to
support the assertion that S.L.L. "absconded" from treatment.
Indeed, there is no evidence in the record to support any
conclusions as to why S.L.L. stopped showing up for her
scheduled treatments.
     4 S.L.L.'s attorney had not heard from S.L.L. and had no
information as to her whereabouts. Majority op., ¶7 n.7.


                                          3
                                                             No.   2017AP1468.awb


undeliverable."      Id., ¶28.       It   further posits         that although

"[s]ending notice to her at the homeless shelter was probably a
foreseeably    futile   attempt   when      made,"   it    was     nevertheless
constitutionally sufficient due to S.L.L.'s "failure" to "keep[]
the County apprised of her current address."              Id., ¶30.
                                     II
     ¶55    The majority errs in its interpretation of Wis. Stat.
§ 51.20.
     ¶56    In an initial misstep, the majority erroneously claims

that Wis. Stat. §§ 51.20(10)-(13) are the only provisions that
govern the procedure for commitment extension hearings.                      See

majority op., ¶27.      It is true that § 51.20(13)(g)3. directs the
court to subsections (10)-(13) "[u]pon application for extension
of a commitment[,]" but in order to "apply" for a commitment
extension, the government is required to file a petition under
§ 51.20(1).5    The notice requirements set forth in § 51.20(2)
apply    to all petitions    under    ch.    51,   including petitions        to

extend an individual's commitment.          Additionally, even a cursory




     5 We know that compliance with Wis. Stat. § 51.20(1) is
required   for     commitment     extension    proceedings    because
§ 51.20(1)(am)   provides    an    alternate   path   to   prove   an
individual's dangerousness that can only be taken "[i]f the
individual     has     been      the     subject     of     inpatient
treatment . . . immediately     prior   to   commencement    of   the
proceedings . . . ."


                                     4
                                                            No.    2017AP1468.awb


review of § 51.20 as a whole reveals that other subsections are
applicable as well.6
     ¶57   Even   if   one   were   to    wear    textual   blinders      as   the
majority wishes, Wis. Stat. § 51.20(10)(a) explicitly requires
the government to notify "the subject individual and his or her

counsel of the time and place of final hearing."7             This stands in
contrast   to     other      provisions     in     § 51.20,       under    which
statutorily-sufficient service           can be   accomplished      by    serving

     6 For example, Wis. Stat. § 51.20(3) provides that at the
time a petition for commitment is filed, the court is required
to ensure that the subject individual is represented by
adversary counsel by referring the individual to the state
public defender.     Is it the majority's position that this
subsection does not apply to commitment extension proceedings?

     Similarly, § 51.20(5)(a) states that all hearings required
to be held under Chapter 51 "shall conform to the essentials of
due process and fair treatment including the right to an open
hearing, the right to request a closed hearing, the right to
counsel, the right to present and cross-examine witnesses, the
right to remain silent and the right to a jury trial if
requested under sub. (11)." Is it the majority's position that
this   subsection  does  not   apply  to  commitment  extension
proceedings?
     7 The majority relies on Wis. Stat. § 801.14(2), asserting
that service upon S.L.L.'s attorney is sufficient.     Majority
op., ¶27.     It contends that "[n]o part of this [statute]
conflicts with § 51.20(10)-(13), and so it controls service of
the Extension Hearing notice." Id.

     However, the majority acknowledges that Chapter 801 is
incorporated into Chapter 51 only to the extent it does not
conflict with Chapter 51. Id., ¶22. Wis. Stat. § 51.20(10)(a)
requires the government to notify "the subject individual and
his or her counsel of the time and place of final hearing"
(emphasis added). Section 801.14(2) does not require service on
the   subject    individual   and   therefore  conflicts   with
§ 51.20(10)(a).   There is no need to go to Chapter 801 for an
answer that Chapter 51 already provides.


                                     5
                                                              No.    2017AP1468.awb


only the subject individual's counsel.8                "And" does not mean

"or."    Pursuant to § 51.20(10), service of notice upon S.L.L.'s
attorney, but not S.L.L., was statutorily insufficient.9
     ¶58   The   majority       compounds       its   error     in      statutory
interpretation by misreading Wis. Stat. § 51.20(10)(d).                       This
subsection provides a procedure to follow in just the situation
that arose here:      "In the event that the subject individual is
not detained and fails to appear for the final hearing the court
may issue an order for the subject individual's detention and

shall hold the final commitment hearing within 7 days from the
time of detention."        § 51.20(10)(d).
     ¶59   Although I acknowledge, as the majority does, that the
first clause of Wis. Stat. § 51.20(10)(d) contains permissive
"may"    language,   the     second    clause    of   the   statute      contains
mandatory "shall" language.           See majority op., ¶36.         The statute


     8 See, e.g., Wis. Stat. § 51.20(8)(bg) (notice of subject
individual's noncompliance with treatment agreement sent only to
subject individual's counsel, not the subject individual);
§ 51.20(11) (right to jury trial deemed waived unless demanded
at least 48 hours in advance of final hearing provided that
either the subject individual or her counsel received notice of
the final hearing).
     9 As the majority acknowledges, compliance with "statutory
provisions regarding service of process is required before a []
court has personal jurisdiction."     Majority op., ¶12 (citing
State v. Aufderhaar, 2005 WI 108, ¶27, 283 Wis. 2d 336, 700
N.W.2d 4). The majority further acknowledges that "if Ms. L. is
right about having not received proper notice, the Extension
Order was void from the beginning" for want of personal
jurisdiction. Majority op., ¶13. This is a correct statement.
Accordingly, because the service provisions of Wis. Stat.
§ 51.20(10) were not followed, the circuit court lacked personal
jurisdiction over S.L.L.


                                        6
                                                                      No.   2017AP1468.awb


provides that the final commitment hearing shall be held within
seven days from the time of detention.                    Pursuant to the statute,
if there is no detention, the final hearing cannot be held.                             As
S.L.L. argues in her reply brief, "When a person fails to appear
for   a    final       commitment    hearing,      the    statute      only    gives    the
circuit court the option of issuing a detention order or not
issuing a detention order.                 It does not give the circuit court
the option of dispensing with Chapter 51."
      ¶60    Chapter         51   contains    no    default      judgment      provision.

Nevertheless,          the    majority     ignores       the    statutorily      mandated
procedure        and     reaches     out     to    utilize       a   default     judgment
procedure     found nowhere in             the text of          the chapter.10         This
allows     for     the    involuntary       commitment         and   medication    of   an


      10
       The majority says that "there is no textual suggestion
that the legislature offered courts the option of a detention
order in exchange for forfeiting all of the other compliance
tools in the toolbox." Majority op., ¶36 n.25.

     The issuance of a default judgment is not a "compliance
tool."    The statutorily-prescribed "compliance tool" is the
issuance of a detention order.        The subject individual's
"compliance" is compelled by being detained and brought before
the court within a short period of time for the purpose of
conducting a hearing on the merits of the government's
commitment petition. Wis. Stat. § 51.20(10)(d).

     Here, the circuit court issued both a default judgment and
a detention order. One wonders whether the detention order was
a pointless "compliance tool" when issued in conjunction with a
default judgment. That is, why would a court issue a detention
order for the purpose of detaining the individual and holding a
final hearing on the merits if a default order for commitment
extension has already been issued, and the individual must first
obtain relief from the default judgment before proceeding to the
final ch. 51 merits hearing?


                                              7
                                                                        No.   2017AP1468.awb


individual       without      any    in-person      assessment           regarding      the
individual's      dangerousness.            See    Wis.   Stat.          § 51.20(1)(a)2.

Additionally,          it    permits       subjecting         an        individual       to
involuntary——even            forced——administration                of         psychotropic
medication immediately upon detention without any notice or the
opportunity to be heard.
                                           III
       ¶61    The majority further errs by approving an egregious
violation of due process.

       ¶62    "The essence of due process is the requirement that 'a
person in jeopardy of serious loss (be given) notice of the case
against him and opportunity to meet it.'"                     Mathews v. Eldridge,

424 U.S. 319, 348 (1976).             Although due process does not require
actual       notice,   due    process      does    require     the        government     to
provide        "notice       reasonably         calculated,        under         all    the
circumstances, to apprise interested parties of the pendency of
the    action    and     afford     them   an    opportunity       to     present      their

objections."       Mullane v. Cent. Hanover Bank & Tr. Co., 339 U.S.
306, 314 (1950).
       ¶63    Jones v. Flowers, 547 U.S. 220 (2006), provides an apt
comparison.       In Jones, the Supreme Court discussed the notice
that is due before the government may extinguish an individual's
rights in real property to satisfy a tax delinquency.                               Id. at
223.
       ¶64    Jones was delinquent on his property taxes, and the
State of Arkansas sought to sell his property to satisfy the
delinquency.       Id. at 223-24.           The Commissioner of State Lands

                                            8
                                                                         No.    2017AP1468.awb


attempted to notify Jones of his delinquency and his right to
redeem the property by mailing a certified letter to Jones at
the delinquent property, but the letter was returned, unopened,
and marked "unclaimed".               Id.

          ¶65    Two    years     later,    and    just    a    few    weeks     before    the
public sale, the Commissioner published a notice of public sale
in a local newspaper.                 Id. at 224.              The Commissioner mailed
another certified letter to Jones at the delinquent property
attempting to notify him that his house would be sold if he did

not pay his taxes.              Id.    This second letter was also returned,

unopened, and marked "unclaimed," and the property was sold.
Id.
          ¶66    The Supreme Court concluded "that when mailed notice
of    a    tax    sale     is     returned    unclaimed,         the   State      must     take
additional reasonable steps to attempt to provide notice to the
property owner before selling his property."                           Id. at 225.         Its
determination rested on the principle that "when notice is a

person's        due . . . [t]he        means       employed     must     be    such   as   one
desirous        of     actually    informing       the    absentee     might      reasonably
adopt to accomplish it, and that assessing the adequacy of a
particular form of notice requires balancing the interest of the
State against the individual interest sought to be protected by
the Fourteenth Amendment."                  Id. at 229 (internal quotations and
citations omitted).
          ¶67    By     way     of     analogy,          the     Court         likened      the
Commissioner's inaction in the face of the unclaimed letters as
akin to the Commissioner watching the postman accidentally drop

                                               9
                                                                      No.    2017AP1468.awb


the notice down a storm drain without bothering to prepare and
send    a     new    notice.         Id.      "No    one    'desirous       of     actually

informing' the owners would simply shrug his shoulders as the
letters disappeared and say 'I tried.'"                    Id.
       ¶68    Here,     the    facts       and      consequences      are        even    more
egregious than those in Jones.                    In Jones, the Commissioner did
not know that notice would be ineffective at the time he sent
the certified letters to the delinquent property.                           On the other
hand, in this case, the County sent notice to the one location

in    Wisconsin that it         knew S.L.L.          would not      be——the homeless
shelter from which she had been banned.                          No one desirous of
actually informing S.L.L. of the commitment extension hearing
would have mailed notice to a place known to have banned S.L.L.
and    then    called    it    quits.         The     Constitution      requires         that
additional        reasonable     steps       be   taken     to   attempt     to     provide
notice to the affected party.
       ¶69    Yet, the majority today accepts the very argument that

was rejected by the Supreme Court in Jones.                      The Commissioner in
Jones       argued    that     reasonable         follow-up      measures        were    not
required      because    "notice       was    sent    to    an   address      that      Jones
provided and had a legal obligation to keep updated."                                Id. at
231.    Rejecting this argument, the Court determined that Jones'
failure      to     comply    with    a    statutory       obligation       to    keep    his
address updated did not forfeit his right to constitutionally-
sufficient notice.           Id. at 232 (citations omitted).
       ¶70    The     County    makes      the    same     argument    in    this       case.
Rather than follow Jones, however, the majority instead places

                                             10
                                                                      No.   2017AP1468.awb


the blame for not receiving notice at the feet of S.L.L.                               This
is    particularly      troubling     because     S.L.L.,       who    previously       was
determined to be mentally ill, has experienced homelessness and
may still be homeless.           The government is required "to consider
unique      information      about    an   intended      recipient      regardless       of
whether a statutory scheme is reasonably calculated to provide
notice in the ordinary case."                 Id. at 230.        Yet, the majority

relieves the County of this requirement.
       ¶71    Jones dealt with the process due before extinguishing

an individual's property rights.                Id. at 223.       S.L.L.'s interest
in     this   case,    i.e.,    her    physical       liberty     and       interest    in
avoiding       the     involuntary         administration         of        psychotropic
medication, must be at least as important as Jones' property
rights.        Why,     then,    is    Jones     afforded       more        due   process
protections than S.L.L.?               The majority does not (and cannot)
explain.11
       ¶72    In addition to disregarding binding federal case law,

the     majority      also   contradicts        binding     Wisconsin         case   law.
Specifically, in Shirley J.C. v. Walworth Cty., 172 Wis. 2d 371,
373,    493 N.W.2d 382      (Ct.    App.     1992),    the    court       of   appeals
concluded that granting summary judgment to the county in the
context of a Chapter 51 commitment violated due process.


       11
       If the Supreme Court in Jones had based its analysis on
the court's lack of personal jurisdiction over Jones, as the
majority claims, one would expect a discussion of personal
jurisdiction in the opinion.   See majority op., ¶29 n.19.  Not
only did the Supreme Court not discuss personal jurisdiction in
Jones, it did not even mention the term.


                                           11
                                                                           No.     2017AP1468.awb


       ¶73   It observed that Wis. Stat. § 51.20 does not allow
commitment    without        a    hearing,        and    if   summary          judgment      were
allowed,     "the    hearing       requirement           in   the        statute       would    be
meaningless."        Id. at 378.        Paramount to the court of appeals'

analysis     was    that    the     final     hearing         in    a     Chapter       51     case
determines whether the subject individual will lose her liberty.
Id. at 379-80.
       ¶74   If    summary       judgment    is     disallowed           in    a    Chapter     51
commitment    case,       how     can   it   be     that      default          judgments       are

allowed?12        Chapter 51 is explicit that a final hearing on the
merits must be held before the subject individual is committed.
Id. at 378 (citing Wis. Stat. § 51.20(10)(c)).                            Yet, by allowing

an    individual     to    be    defaulted        into    commitment,            the    majority
creates a loophole by which that final hearing can be avoided
and    involuntary        psychotropic       medication            can    be       administered
immediately        upon     the      individual's             detention            without      an
assessment of dangerousness and with no hearing whatsoever.

       ¶75   Unlike the majority, I would follow binding case law
and conclude that the County failed to take constitutionally-
sufficient steps to provide notice of the commitment extension


       12
       The majority claims that its analysis can live in harmony
with Shirley J.C. v. Walworth Cty., 172 Wis. 2d 371, 493
N.W.2d 382 (Ct. App. 1992).   It says that default judgments in
ch. 51 cases are justified because, in such instances,
individuals have "forfeited" their rights "through their choices
and actions."   Majority op., ¶34 n.24.   This statement ignores
the fact that S.L.L. received no notice of her final hearing,
and there is no evidence whatsoever to support the proposition
that S.L.L. forfeited her right to a hearing "through [her]
choices and actions." See supra, ¶7 n.3.


                                             12
                                                         No.    2017AP1468.awb


hearing to S.L.L., resulting in a default judgment of commitment
that violates due process.
     ¶76   For the foregoing reasons, I respectfully dissent.
     ¶77   I   am   authorized   to   state   that   Justices    SHIRLEY   S.
ABRAHAMSON and REBECCA FRANK DALLET join this dissent.




                                      13
    No.   2017AP1468.awb




1